                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                               NORTHERN DIVISION

SUSAN W. VAUGHAN, an individual            )
               Plaintiff,                  )
                                           )
v.                                         )      JUDGMENT
                                           )      No. 2:16-CV-61-FL
SHANNON FOLTZ an individual,               )
SAMANTHA HURD an individual,               )
KRISTEN HARRIS an individual,              )
KATHLYN ROMM an individual,                )
RAY MATUSKO an individual,                 )
STEPHANIE RYDER an individual,             )
CHUCK LYCETT an individual,                )
MELANIE CORPREW an individual,             )
JAY BURRUS an individual, DOES 1-10        )
individuals, MELISSA TURNAGE,              )
KATHERINE MCCARRON, OFFICER                )
MIKE SUDDUTH, and OFFICER CARL             )
WHITE,                                     )
                    Defendants.            )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge, for
consideration of motion for summary judgment by defendants Jay Burrus, Melanie Corprew,
Shannon Foltz, Kristen Harris, Samantha Hurd, Chuck Lycett, Katherine McCarron, Kathlyn Romm,
Stephanie Snyder and Melissa Turnage; motion for summary judgment filed by defendant Ray
Matusko; motion to dismiss filed by defendant Matusko; motion to dismiss filed by defendants
Mike Sudduth and Carl White and plaintiff’s motion for extension of time to serve defendants
Sudduth and White with complaint.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s order entered
March 19, 2019, and for the reasons set forth more specifically therein, that DSS defendants’
motion summary judgment is granted, defendant Matusko’s motion for summary judgment is
denied as moot; defendant Matusko’s motion to dismiss is granted, defendants Sudduth and
White’s motion to dismiss is granted and plaintiff’s motion for extension of time is denied as
moot. Plaintiff’s claims against DSS defendants and defendant Matusko are DISMISSED and
plaintiff’s claims against defendants Sudduth and White are DISMISSED WITH PREJUDICE.




This Judgment Filed and Entered on March 19, 2019, and Copies To:
Susan W. Vaughan (via U.S. Mail at 613 Fifth Ave, Apt 1, Greensboro, NC 27405)
Christopher J. Geis (via CM/ECF Notice of Electronic Filing)
Grady L. Balentine, Jr. / Kathryn H. Shields (via CM/ECF Notice of Electronic Filing)
Dan McCord Hartzog, Jr. / Katherine Barber-Jones (via CM/ECF Notice of Electronic Filing)

March 19, 2019                     PETER A. MOORE, JR., CLERK

                                     /s/ Sandra K. Collins
                                   (By) Sandra K. Collins, Deputy Clerk
